Title: From George Washington to Brigadier General Thomas Nelson, Jr., 8 February 1778
From: Washington, George
To: Nelson, Thomas Jr.



My Dear Sir:
Valley-forge, Feby 8th, 1778.

I have been favoured with your Letters of the 24th. of Decmr. & 20th ulto. & thank you for the several articles of Intelligence contained in them. Altho it is devoutly to be wished that Soldiers could engaged for three years, or the war, yet I am perswaded it would not be consistent

with good policy to attempt it at this time—consequently, that the plan of drafting for twelve months only, is a wise measure.—If [all] the states would exert themselves, and Congress would bend their whole force to one point, the most satisfactory and decisive effects might, I think, result from it,—but if they go to frittering their army into detachments, for the accomplishment of some local and less important purposes, the campaign will be wasted, and nothing decisive (on our part) attempted,—It is our business to crush, if possible, the army under General Howe’s immediate command—this once done the branches of it fall of course, & without it, the body will always afford nourishment to its members.—My fear is, that Virginia, by attempting too much, will do too little—or in other words, by attempting to raise 5000 volunteers (which more than probable will not succeed) the Drafts for your Regiments will be impeded—and after all, unless some vigorous exertions can be used to supply with Provisions, men will avail little, for you can have no conception of our deficiency in this article.—
It is with pain and grief I find, by your Letter of the 20th ulto., that our Countrymen are still averse to Innoculation, especially when consequences so apparently ill, must result from it.—the artillery, & other Regiments of Infantry, I was in hopes of seeing here as soon as the Roads & weather should be a little settled, as they will want a little disciplining before the Campaign opens to fit them for the purposes of it.
You give me reason my dear Sir to believe, I shall see at Camp in the Spring—I should rejoice at it, or to hear of your being in Congress again, as I view with concern the departure of every Gentn. of independant spirit from the grand American Council.—
Nothing of much importance has happened since my last—we have lost a good many men, & Horses, by hard fare in our present Quarters—but hope we have seen the worst, especially with respect to the first, as most of the men are now in tolerable good Hutts.—Faction had begun to rear its head, but the heads of it, unmasked, I believe, too soon.—an expedition is also on foot against (rather into) Canada, which I am well perswaded is the child of folly, & must be productive of capital Ills, circumstanced as our affairs are at present; but as it is the first fruit of our new board of War I did, not incline to say anything against it.—Be so good as to present my respectful Compliments to your Lady, Uncle, & friends, and believe me to be with [the most] perfect esteem & regard, Dr Sir, Yr. most obedt. & affect.

Ge. Washington.

